Citation Nr: 1206961	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-31 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral flatfeet, evaluated as noncompensably disabling prior to April 21, 2010 and as 10 percent disabling from April 21, 2010.

2.  Entitlement to an increased rating for left hallux valgus with bunionectomy, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for a scar of the left forearm secondary to tick bite.  

4.  Entitlement to an initial compensable evaluation for a scar of the left great toe, status post bunionectomy.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1996 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a disability rating greater than 10 percent for the service-connected bilateral flatfeet with left hallux valgus and bunionectomy and denied a compensable disability rating for a service-connected scar of the left forearm secondary to a tick bite.  

During the current appeal, and specifically, in an October 2008 rating decision, the RO in Montgomery, Alabama evaluated the Veteran's bilateral flatfeet and left hallux valgus and bunionectomy disabilities separately--assigning a 10 percent evaluation from January 3, 2002 for the left hallux valgus and bunionectomy and a noncompensable evaluation for the bilateral flatfeet.  By a May 2010 rating action, the RO in Atlanta, Georgia increased the bilateral flatfeet evaluation to 10 percent, effective from April 21, 2010.  

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.
The issues of entitlement to service connection for right hallux valgus and depression secondary to a service-connected disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a disability rating greater than 10 percent for left hallux valgus with bunionectomy; entitlement to a compensable disability rating for a scar of the left forearm secondary to tick bite; and entitlement to an initial compensable rating for a scar of the left great toe, status post bunionectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  

FINDING OF FACT

At the October 2011 hearing, the Veteran expressed her desire to withdraw from appellate review the issue of entitlement to an increased rating for her service-connected bilateral flatfeet, evaluated as noncompensably disabling prior to April 21, 2010 and as 10 percent disabling from April 21, 2010.  A written transcription of the Veteran's testimony is of record.  

CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal with respect to the issue of entitlement to an increased rating for bilateral flatfeet, evaluated as noncompensably disabling prior to April 21, 2010 and as 10 percent disabling from April 21, 2010, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

At the October 2011 hearing, the Veteran expressed her desire to withdraw from appellate review the issue of entitlement to an increased rating for her service-connected bilateral flatfeet, evaluated as noncompensably disabling prior to April 21, 2010 and as 10 percent disabling from April 21, 2010.  A written transcription of the Veteran's testimony is of record.  

In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over this withdrawn claim and, as such, must dismiss the appeal of this issue.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

ORDER

The appeal of the claim for an increased rating for the service-connected bilateral flatfeet, evaluated as noncompensably disabling prior to April 21, 2010 and as 10 percent disabling from April 21, 2010, is dismissed.

REMAND

With respect to the increased rating claims for the service-connected left forearm scar and left hallux valgus with bunionectomy, the Veteran, through arguments presented on her behalf by her representative, has asserted that the severity of these disabilities has worsened.  Because the Veteran maintains that these disabilities have worsened since the last VA examinations in October 2007 (left arm scar) and in April 2010 (left foot), new VA examinations should be provided to assess the current severity of these service-connected disorders.  38 C.F.R. § 3.159(c).
Also, there are outstanding records that need to be obtained.  The Veteran contends that she was treated for her foot disability at the Birmingham, Alabama VAMC and that she was treated for her left arm scar at the Central Alabama Veterans Health Care System East Campus in Tuskegee, Alabama.  In addition, she testified that she currently receives medical treatment for her service-connected disabilities at the VA Community Based Outpatient Clinic (CBOC) in Columbus, Georgia.  VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These VA treatment records should be obtained and associated with the claims file.

Further review of the claims folder indicates that, by the December 2007 decision, the RO granted service connection for a scar of the left great toe, status post bunionectomy (0%, from June 29, 2007).  In an October 2008 VA Form 9, the Veteran described foot pain.  The Board construes this correspondence as a valid and timely notice of disagreement (NOD) with the noncompensable evaluation assigned by the December 2007 rating action for the Veteran's service-connected left great toe scar.  See 38 C.F.R. §§ 20.201, 20.302.  

Significantly, a Statement of the Case (SOC) has not been issued.  Thus, a remand of this claim is necessary to accord the RO an opportunity to issue an SOC for this claim and to accord the Veteran an opportunity to perfect an appeal of the issue.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); & VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  This issue should be returned to the Board, however, if and only if, after issuance of an SOC the Veteran perfects a timely appeal of the claim by filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder records of treatment that the Veteran has received for her left hallux valgus with bunionectomy and her left forearm scar at the VAMC Birmingham, Alabama from June 2006 to the present; through the Central Alabama Veterans Health Care System East Campus in Tuskegee, Alabama from June 2006 to the present; and at the CBOC in Columbus, Georgia from June 2006 to the present.

2. Then, schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected left hallux valgus with bunionectomy.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the examination report.  All tests indicated are to be conducted at this time, and all findings should be reported in detail.  

To the extent possible, the examiner should distinguish between the symptomatology attributable to the service-connected left hallux valgus with bunionectomy versus the service-connected bilateral flatfeet.  If the examiner cannot distinguish between the symptomatology caused by these two service-connected disabilities, she should so state and provide an explanation as to why.  

3. Also, schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected scar of her left forearm secondary to tick bite.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the examination report.  All tests indicated are to be conducted at this time, and all findings should be reported in detail.  

The examiner should then indicate whether the scar is deep (i.e., associated with underlying soft tissue damage) or superficial (i.e., not associated with underlying soft tissue damage); whether the scar causes limited motion or limitation of function (and, if so, the extent to which it does); whether the scar is unstable (i.e., whether there is frequent loss of covering of skin over the scar); and whether the scar is painful on examination.

4. Provide the Veteran with an SOC as to the issue of entitlement to an initial compensable rating for the service-connected scar of her left great toe, status post bunionectomy.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.  

5. Thereafter, readjudicate the claims remaining on appeal-entitlement to an increased evaluation greater than 10 percent for left hallux valgus with bunionectomy, and entitlement to a compensable evaluation for a scar of the left forearm secondary to a tick bite.  If either of these benefits remain denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


